Paul Ward, J., dissenting. Act 470 of 1949, omitting portions that do not affect its meaning as applied to this case, reads as follows: “Upon the closing of plaintiff’s proof and an announcement to that effect in any cause pending in chancery court, the defendant may file a written motion challenging the sufficiency of the evidence. “Thereupon, the chancellor shall consider and determine such motion. ’ ’ Other provisions of the Act go on to state the effect of such determination both in the lower court and the Supreme Court; and the emergency clause states the purpose is to save time and money. It is hard to understand how language could be made any plainer than the language in this act. It is a dangerous and unauthorized procedure for this court or any court to place its own interpretation upon a statute contrary to the plain and unambiguous wording given it by the law making body. Upon the trial of these three consolidated cases the plaintiffs introduced all their evidence and then rested. The defendants, perceiving the plaintiffs had not .made ont a case, filed their written motion (pursuant to the statute) challenging the sufficiency of plaintiffs’ evidence. Thereupon the chancellor (pursuant to the statute) should have determined the motion. However, the chancellor, instead of doing what the statute directed him to do, refused to determine the motion and, instead, ordered a consolidation with case No. 6549 which contained different parties and different issues. This means the petitioners’ motion will not be passed on until the consolidated cases are tried which, in all probability, will mean a delay of several months. This defeats the purpose and plain wording of the act. Once this departure is made other departures, made with equal logic, could easily result in an effectual repeal of the statute.